PER CURIAM.
Appellant, Central Metal Fabricators (“C.M.F”), appeals an adverse final summary judgment entered in favor of their insurer, appellee, Travelers Indemnity Company of America. Summary judgment was granted solely on the basis that C.M.F. did not fulfill a condition precedent to filing suit under the policy by submitting to an examination under oath. However, as C.M.F. repeatedly complied with all prior examination requests and only prematurely filed suit, we vacate the summary judgment and instruct the trial court to stay or abate the claim, pending compliance with the required examination under oath. See Holding Electric, Inc. v. Roberts, 530 So.2d 301 (Fla.1988); Goldman v. State Farm Fire Gen. Ins. Co., 660 So.2d 300 (Fla. 4th DCA 1995), review denied, 670 So.2d 938 (Fla.1996); Angrand v. Fox, 552 So.2d 1113 (Fla. 3d DCA 1989), review denied, 563 So.2d 632 (Fla.1990).
Vacated and remanded with instructions.